Citation Nr: 1020389	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-01 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from May 1989 to May 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for hepatitis C.  He 
avers that hepatitis was first manifested while on active 
duty in January 1991.

Service treatment records show that the appellant was 
hospitalized in the Netherlands for 5 days in January 1991.  
He was admitted for jaundice and vomiting.  The appellant 
reported promiscuity during his stay in 1989 in Turkey.  
Various laboratory tests were conducted.  Tests showed as 
follows.  "Hepatitis A neg[ative], Hepatitis C:  IgG 
neg[ative] (IgM is not determined)."  It was further 
indicated that tests were also negative for IgG, IgM, and 
IgA.  The conclusion was "Jaundice without pain with quick 
recovery.  As yet no significance about etiology."

A service dental treatment report dated April 1991 shows 
history of hospitalization in January 1991 for jaundice with 
supposed liver infection, but no mononucleosis or hepatitis.  
By history, a doctor told the appellant he had "a weaker 
than average liver, so it was easily affected by a viral 
infection."

Service treatment records include report of medical history 
dated March 1990, which is silent for hepatitis.  Report of 
examination reflects normal clinical evaluation, except left 
upper arm tattoo.
Service treatment record dated September 1991 shows a past 
medical history for hepatitis, resolved, "? Etiology 
Jan[uary] 91."

The medical record is silent until 2006.  VA treatment 
records dated 2006 reflect that the appellant was diagnosed 
with hepatitis C.  These records further reflect opioid 
dependence, polysubstance dependence, heroine abuse, and 
homelessness.

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Furthermore, VA 
will obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  Here, a VA medical opinion is necessary to 
ascertain whether hepatitis C was first manifested in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(the threshold is low when considering whether there is an 
indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the Veteran's 
service); see also Duenas v. Principi, 18 Vet. App. 512 
(2004) (The Court held that an examination must be conducted 
where the record before the Secretary (1) contains competent 
evidence that the Veteran has persistent or recurrent 
symptoms of disease and (2) indicates that those symptoms may 
be associated with his active military service).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled 
for a VA examination to ascertain 
whether hepatitis C was first 
manifested in service.  The claims 
folder must be available for review.  
The examiner should attempt to confirm 
that the appellant has hepatitis C.  
The examiner should indicate whether 
hepatitis C was likely, as likely as 
not, or not likely first manifested in 
service.  The examiner should attempt 
to determine if the appellant had 
hepatitis of any type during service, 
the type of hepatitis if manifest 
during service and whether there are 
any residuals of the in-service event.  
The examiner must provide a complete 
rationale for his/her opinion.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


